         Case 1:19-cr-00318-JMF Document 154 Filed 03/16/21 Page 1 of 2




                                                                        March 15, 2021

VIA ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

                               Re: United States v. Ifeanyi Eke
                                   19 Cr. 318 (JMF)

Dear Judge Furman:

         Please recall that I represent Mr. Ifeanyi Eke in his defense of the above-referenced
matter. Mr. Eke is presently scheduled to appear in-person before Your Honor for an anticipated
change of plea hearing and sentencing hearing on May 13, 2021, at 2:00 p.m. For the reasons
that follow and pursuant to the CARES Act, I write to request that Your Honor advance Mr.
Eke’s change of plea and sentencing hearings for an earlier date and permit the parties to appear
by way of videoconference. I have discussed this request with A.U.S.A. Jarrod Schaeffer, and
the Government has no objection.

         It is respectfully submitted that it is in the interest of justice to conduct the anticipated
combined plea and sentencing hearings in the above-referenced matter without further delay. Mr.
Eke is charged with a non-violent offense with no mandatory minimum, the United States
Probation Department’s Presentence Report is complete, and Mr. Eke has recently reaffirmed to
us his intention to enter a plea of guilty as soon as possible. While it is true that Mr. Eke
previously requested an in-court appearance to conduct the hearings at bar, Mr. Eke has long
been lingering from the uncertainty of his sentencing fate and would benefit from some finality,
especially because of his own personal and the institution-wide difficulties posed by serving pre-
trial detention during the COVID-19 pandemic for the past year.

        Mr. Eke has asked me to communicate to Your Honor that he understands the risk posed
by the COVID-19 pandemic, is willing to waive his right to be physically present at his change
of plea and sentencing hearing, and would appreciate the opportunity to be heard after nearly
two years in pre-trial detention. As such, Mr. Eke requested of us and we have prepared our
anticipated sentencing memorandum, which is ready for filing upon the Court’s instruction.
Therefore, I respectfully request that Mr. Eke’s change of plea and sentencing hearing proceed in
mid-April 2021 by way of video conference. The Parties have conferred and, taking into
consideration that the Government will require time to respond to the defense’s sentencing
         Case 1:19-cr-00318-JMF Document 154 Filed 03/16/21 Page 2 of 2


The Honorable Jesse M. Furman
March 15, 2021
Page 2 of 2

submission, are available on the following days if Your Honor’s calendar permits: in the
morning or late afternoon on April 9, 2021, April 12, 2021, April 13, 2021, and April 16, 2021.

       Lastly, on January 21, 2021, the Court excluded time under the Speedy Trial Act until
Mr. Eke’s currently scheduled in-person change of plea and sentencing hearings on May 13,
2021. Thank you for your consideration.

                                                                    Respectfully submitted,



                                                                    Mark I. Cohen

Cc: A.U.S.A. Olga Zverovich (via ECF)
    A.U.S.A. Jarrod Schaeffer (via ECF)
    Mr. Ifeanyi Eke (via inmate mail)


  Application GRANTED. The combined change-of-plea and sentencing is hereby RESCHEDULED
  for April 13, 2021, at 11:00 a.m. The defendant’s sentencing submission shall be filed two weeks in
  advance of the date set for sentencing. The Government’s sentencing submission shall be filed one
  week in advance of the date set for sentencing. The Clerk of Court is directed to terminate Doc .
  #153. SO ORDERED.




                                March 16, 2021
